 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 1 of 14                      PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JAMES R. DRIGGERS,                              *
                                                 *
       Plaintiff,                                *
                                                 *
 vs.                                             *
                                                   Civil Action No.: 19-850
                                                 *
 CALIBER HOME LOANS, INC., and                   *
                                                 *
 FAY SERVICING, LLC.                             *

       Defendants.

                                          COMPLAINT

        COMES NOW James R. Driggers, as Plaintiff in this proceeding and against the above-

referenced Defendants as follows:

                                    JURISDICTION AND VENUE

        1.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question), and 12 U.S.C. § 2617.

        2.      The Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over the state

law claims herein.

        3.      The venue is proper here because the events giving rise to the Plaintiff’s cause of

action occurred in this district.

                                          THE PARTIES

        4.      Plaintiff, James R. Driggers (from now on referred to as “Plaintiff” or “Driggers”),

is over the age of nineteen years and a resident citizen of Baldwin County, Alabama.

        5.      Defendant, Fay Servicing LLC., (in the future referred to as “Fay” or collectively

as “Defendants”), is a foreign company doing business in the State of Alabama. Fay is a mortgage
 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 2 of 14                    PageID #: 2




loan server.

        6.     Defendant, Caliber Home Loans, Inc., (from now on referred to as “Caliber” or

collectively as “Defendants”) is a foreign corporation doing business in the State of Alabama.

Caliber is a mortgage loan servicer.

                        HISTORY AND FACTUAL ALLEGATIONS

        7.     Mr. Driggers’ loan has a long history of problems. His loan has been serviced by

several different loan servicers, and the ownership of the loan has changed several times.

        8.     On April 13, 2007, Driggers executed a real estate mortgage loan with Beneficial

Financial 1, Inc. (“Beneficial”) for $125,996.80.

        9.     Originally the loan serviced was serviced and, on information and belief, was

owned by Beneficial.

        10.    The loan called for 240 payments of $1,097.42, resulting in an interest rate of

9.229%.

        11.    The loan was secured by the Plaintiff’s principal residence and is, therefore, a

consumer debt.

        12.    During 2010 Driggers was unable to work for a period and got behind on his

mortgage payments and Beneficial foreclosed on his home on April 9, 2010.

        13.    Driggers, was unaware of the foreclosure until Beneficial filed an ejectment suit

against him in the Circuit Court of Baldwin County, Alabama.

        14.    Shortly after being served, Mr. Driggers filed an answer and counterclaim alleging

that the foreclosure was void because he did not get proper notice.

        15.    On August 19, 2010, Driggers filed for relief under Chapter 13 of Title 11 U.S.

Code.
                                                2
 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 3 of 14                     PageID #: 3




       16.     Driggers and Beneficial eventually reached agreed on a settlement during August

of 2011.

       17.     The settlement called for the setting aside of the foreclosure, and the loan was

modified by Beneficial as follows:




       18.     Under the modification, the term of the loan was extended to 360 months at a fixed

rate of 5.25%, a monthly payment of $670.61 with a new principal balance of $121,442.92.

       19.     The modification also required Driggers to eventually pay approximately $19,690

in accrued interest, $3,479.30 for accrued property taxes and $2,028.00 for force-placed insurance.

       20.     A motion to approve the settlement was filed in the Bankruptcy Court on

September 14, 2011.

       21.     The Bankruptcy Court subsequently approved on October 7, 2011.

       22.     Driggers’ bankruptcy case was converted to Chapter 7 on June 6, 2012.

       23.     Driggers reaffirmed the debt with Beneficial on September 21, 2012, and received

a Chapter 7 discharge on December 7, 2012.

       24.     This should have been the end of this story, but Beneficial breached the settlement

agreement by failing to have the foreclosure set aside. Driggers learned of this when he tried to

pay his 2012 property taxes.



                                                3
 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 4 of 14                    PageID #: 4




       25.     After much correspondence with Beneficial and its foreclosure counsel, to no avail,

Driggers filed a motion to enforce his settlement agreement. The motion was granted by the

Baldwin County Circuit Court on June 3, 2014.

       26.     In the meantime, Beneficial had failed to pay the 2012 property taxes, and the

property was purchased at a tax sale by Investa Services, LLC.

       27.     According to the Baldwin County tax records, Beneficial paid the 2013 and 2014

taxes, but the property was not redeemed until April 21, 2014.

       28.     The redemption amount was, on information and belief, $23,556.02.

       29.     On or about May 1, 2015, Driggers’ loan was sold to LSF9 Master Participation

Trust, and on June 1, 2015 servicing of the loan was transferred to Caliber.

       30.     Caliber’s principal business is mortgage loan servicing.

       31.     At the time of the servicing transfer, the loan was considered by Caliber to be in

default.

       32.     A dispute arose between Driggers, Beneficial, and Caliber over, among other

things, the balance owing his loan.

       33.     It was subsequently determined and agreed that the total balance of the loan,

including all accrued charges, as of September 8, 2016, was $112,437.69.

       34.     During January, February, and March of 2018, however, Caliber claimed that

Driggers was in default, threatened foreclosure, but finally offered him a modification on March

19, 2018.

       35.     The modification lowered the interest rate to 4% and the monthly payment to

$604.08, but it also contained amounts that Driggers did not owe in breach of the parties’

September 19, 2016 agreement.
                                                4
 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 5 of 14                   PageID #: 5




       36.     Section two of the 2018 modification agreement stated in part:




       37.     The “Deferred Amounts Other Than Principal” were not owing because they were

included in the previous, 2016, agreement between Driggers, Beneficial, and Caliber.

       38.     Driggers accepted the modification terms under duress and in order to avoid

foreclosure.

       39.     Caliber breached its earlier agreement with Driggers by the inclusion of the

$30,488.26 in the modification.

       40.     Caliber’s inclusion of amounts not owing in the 2018 modification was either

negligent or intentional.

       41.     Each month Caliber would send Driggers a statement attempting to collect amounts

that were not owing.

       42.     The Caliber statements also included amounts for property taxes even though Mr.

had notified Caliber that he was exempt from paying property taxes.

       43.     Driggers sent a Notice of Error (“NOE”) to Caliber on November 5, 2018, stating

that the inclusion of the $30,488.26 was an error and asking that it be corrected. Also, Driggers

complained that his payments were not being correctly applied to his loan and asked his account

be adjusted.

       44.     Caliber was required by 12 CFR §1024.35(d) to acknowledge receipt of the NOE

within five days but failed to do so.
                                               5
 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 6 of 14                       PageID #: 6




        45.      Driggers sent another NOE on November 13, 2018, stating that the inclusion of the

$30,488.26 was an error and again asked that it be corrected.

        46.      Also, Driggers complained again that his payments were not being properly applied

to his loan and asked that his account be corrected.

        47.      Caliber also failed to respond on this occasion.

        48.      On or about October 31, 2018 servicing was transferred to Fay.

        49.      At the time of this servicing transfer, Mr. Driggers’ loan was considered by Fay to

be in default.

        50.      Fay is a mortgage loan servicer. The term “servicer” means the person responsible

for servicing of a loan.

        51.      The principal business of Fay is mortgage loan servicing.

        52.      The term “servicing” means receiving [collecting] any scheduled periodic

payments from a borrower pursuant to the terms of any loan, including amounts for escrow

accounts and making the payments of principal and interest and such other payments with respect

to the amounts received from the borrower as may be required pursuant to the terms of the loan.

        53.      At all relevant times, Fay was servicing the Plaintiff’s loan on behalf of the actual

owner of the loan.

        54.      A dispute has arisen between Driggers and Fay regarding, among other things, the

status of the account and the balance owing on his loan.

       55.       Driggers sent an NOE to Fay on November 13, 2018, and used the following
address:

                        Fay Servicing
                        P.O. Box 809441
                        Chicago, IL 60680

                                                   6
 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 7 of 14                     PageID #: 7




       56.     The above address was prominent on Fay’s website and “Inquiries and Other

Written Correspondence” was written above it.

       57.     Fay did not respond to the NOE, so on January 16, 2019 Driggers sent an NOE to:

                       Fay Servicing, LLC
                       901 S. 2nd St. Suite 201
                       Springfield, IL 62704

       58.     This address was on Fay’s website, and “Notices of Error or Information

Requests” was written above it.

       59.     Again, Fay did not respond, and Driggers sent another NOE on February 18, 2019,

to every address listed on Fay’s website.

       60.     Fay finally acknowledged receipt of this NOE on February 27, 2019, and stated that

it would respond in 30 days.

       61.     Fay responded on March 11, 2019, and explained one question that Driggers had

about his statement but insisted that the “Deferred Amounts” was correct based on records it

received from Caliber.

       62.     In the NOE Driggers specifically requested an accounting of the “Deferred

Amounts” but he did not receive one.

       63.     The NOE also requested a transaction history. Fay sent a transaction history, but it

was incomplete and mostly illegible.

       64.     In each NOE Driggers complained that his payments were not being applied

properly and requested information, including payment history and accounting.

       65.     Fay negligently failed to properly investigate and failed to consult its own records.

As a result Plaintiff’s account was not corrected.


                                                  7
 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 8 of 14                        PageID #: 8




       66.     Driggers also had numerous conversations with “Brad” his “account manager” at

Fay.

       67.     One of the issues he discussed with Brad was the fact that he was exempt from

paying property taxes and Fay was collecting $437.80 per year or $36.50 per month for the

payment of property taxes.

       68.       Driggers emailed Brad a statement on from the Baldwin County Revenue

Commissioner indicating that he is tax-exempt on March 21, 2019, but the escrow for taxes

continues.

       69.     Fay ignored the information supplied by Driggers and continues to bill him for taxes

that are not owing.



                                            COUNT I
                                          NEGLIGENCE

       70.     The allegations in the above paragraphs are hereby asserted and realleged by

reference as if fully and completely set out herein.

       71.     Fay and Caliber were grossly negligent in their servicing of Plaintiff’s mortgage

and their failure to correctly investigate and correct the errors complained about by Driggers. Their

negligence also includes, but is not limited to, failing to review the file as received from Beneficial

and accurately account for the payments made by Plaintiff. These actions constitute negligence,

and Plaintiff has suffered damage as a proximate result thereof.

       WHEREFORE, THE PREMISES CONSIDERED, Plaintiff requests that the Court

enter judgment in his favor against Caliber and Fay awarding compensatory damages, including



                                                  8
 Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 9 of 14                     PageID #: 9




damages mental anguish and emotional distress, as well as punitive damages, attorney’s fees, and

costs.

                                          COUNT II
                                         WANTONNESS

         72.   The allegations in the above paragraphs are now asserted and realleged by reference

as if fully and completely set out herein.

         73.   Caliber and Fay have been wanton while servicing Plaintiff’s mortgage. Their

wantonness includes, but is not limited to, the failure to accurately account for the payments made

by Plaintiff, improperly applying funds and imposing charges which were known or should have

been known were incorrect. These actions constitute wantonness, and Plaintiff has suffered

damage as a proximate result thereof.

         WHEREFORE, THE PREMISES CONSIDERED, after due proceedings, Plaintiff

requests that the Court enter judgment in his favor against Defendants for compensatory damages,

including mental anguish and emotional distress, as well as, attorney’s fees, punitive damages, and

costs.

                                        COUNT III
                                  (VIOLATIONS OF RESPA)

         74.   Plaintiff realleges and incorporates each of the preceding paragraphs as if fully set

out herein.

         75.   Section 6(d) of the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C.

§ 2605(e) grants borrowers the right to submit a “qualified written request” (“QWR”) to his loan

servicer requesting information and documents about the servicing of his loan. That provision also

grants borrowers the right to submit a notice of servicing error (“NOE”), identifying perceived

errors committed by the servicer. See 12 U.S.C. § 2605(e).
                                              9
Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 10 of 14                      PageID #: 10




       76.     A QWR and NOE must sufficiently identify the borrower, the account, and the

perceived servicing error. Id.

       77.     Recognizing the prevalence of servicing errors and the damage they can cause

American families if not corrected, the federal Consumer Financial Protection Bureau recently

exercised its authority under RESPA and clarified the borrower’s rights to have errors corrected.

See 12 C.F.R. § 1024.35.

       78.     Under Section 2605(e) and the implementing regulations (“Reg. X”), including the

recent amendments, servicers must take the following actions upon receipt of a QWR and/or NOE:

              Provide a written acknowledgment of the correspondence within five days of the

               servicer’s receipt of the QWR;

              Within 30 days conduct a reasonable investigation of the errors identified in the

               borrower’s notice and make all appropriate corrections to the account and provide

               the borrower with a written explanation of the corrections made, the effective date

               of the correction and contact information for further assistance;

              If, after reasonable investigation, the servicer determines that no error was

               committed, it must, within 30 days of receipt of the notice, provide the borrower

               with a written explanation of reasons for its determination, a statement of the

               borrower’s right to request documents relied on by the servicer in reaching its

               determination and contact information for further assistance; either the reason for

               the servicer’s belief that the account is being serviced correctly or a description of

               the changes made; and




                                                10
Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 11 of 14                     PageID #: 11




              If a servicer determines that it is not required to comply with these requirements

               then it must, within five days after receipt, provide written notice to the borrower

               setting forth the reasons for such determination.

       79.     Drigger’s mortgage is a “federally related mortgage loan” within the meaning of 12

U.S.C. § 2602(1).

       80.     Each defendant is a “servicer” with respect to Driggers’ loan as that term is defined

in 12 U.S.C. § 2605(i)(2).

       81.     Plaintiff’s letters each defendant constituted a “qualified written request” and a

“notice of servicing error” within the meaning of 12 U.S.C. § 2605(e) and Regulation X.

       82.     Defendants have violated 12 U.S.C. § 2605(e) by failing to respond to Plaintiff’s

QWRs and NOEs as required under that section and Reg. X. Specifically, Defendants failed to

conduct any reasonable investigation of the errors described in Plaintiff’s letters and failed to

correct Plaintiff’s account to reflect terms of Beneficial and Driggers’ modification Agreement.

       83.     Defendants also violated 12 U.S.C. § 2605(k) in at least the following ways:

                     Failing to take timely action to respond to Plaintiff’s notice of servicing

                      error;

                     Failing to comply with the requirements set out in Reg. X regarding

                      responding to a QWR and an NOE; and

                     Failing to correct Drigger’s account.

       84.     Plaintiff has suffered actual damages as a proximate result of Defendants’ failures

to comply with Section 2605(e).

       WHEREFORE, Plaintiff requests that this Court enter a judgment against Defendants for

violation of the RESPA, awarding the following relief:
                                             11
Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 12 of 14                      PageID #: 12




                a.     Statutory and actual damages for each violation as provided in 12 U.S.C. §

        2605(f);

                b.     Reasonable attorney’s fees, and costs expended in this proceeding; and

                c.     Such other and further relief as the Court may deem just and proper.

        WHEREFORE, Plaintiff requests that this Court enter a judgment against Defendants for

compensatory damages, actual damages, and attorney’s fees as allowed by 12 U.S.C. § 2605.

                                         COUNT IV
                                    (FDCPA VIOLATIONS)

        59.     The allegations stated in all of the above paragraphs are incorporated as if fully

asserted herein.

        60.     This is a claim against Defendants for multiple violations of the Fair Debt

Collections Practices Act, 15 U.S.C. § 1692 (“FDCPA”). Defendants have attempted to collect a

debt that is owed to another, and they obtained the debt and servicing rights after they considered

it to be in default.

        59.     Each Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

        60.     With in the last 12 months next preceding the filing of this complaint, Defendants

have attempted to collect amounts from Driggers that were not owing.

        61.     The debt which Defendants attempted to collect from Plaintiff is a “debt,” as

defined by the FDCPA, 15 U.S.C. § 1692a(5).

        62.     Defendants have violated the FDCPA in connection with its collection attempts

against Plaintiff. Defendants’ violations include, but are not limited to, the following:

               a.      Attempting to collect amounts that not are owing and not authorized by any
        contract or permitted by law in violation of 15 U.S.C. § 1692f(1);
                                                 12
Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 13 of 14                      PageID #: 13




               b.     Attempting to collect a debt by use of false, deceptive and/or misleading
        statements aimed at coercing the Plaintiff to pay the debt in violation of 15 U.S.C. § 1692e.

        63.     The actions were taken by Defendants in violation violate of the FDCPA occurred

within one year of the filing prior to this action.


        64.     As a proximate result of Defendants’ FDCPA violations, Plaintiff has suffered

actual damages and loss of money.

        65.     As a result of its violations of the FDCPA, Defendants are liable to Plaintiff for

compensatory damages, statutory damages, costs, and attorneys fees.

        WHEREFORE, Plaintiff respectfully requests judgment against Defendants for the

following:

                a.      Actual damages;

                b.      Statutory damages pursuant to 15 U.S.C. 1692k;

                c.      Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k;

                d.      Such other and further relief as this Court deems just and proper, the

                premises considered.


        Respectfully submitted on this the 18th day of October 2019.


                                                       /s/Earl P. Underwood, Jr.__________
                                                       EARL P. UNDERWOOD, JR.
                                                       Attorney for Plaintiff


OF COUNSEL:
UNDERWOOD & RIEMER, P.C.
21 S Section Street
Fairhope, Alabama 36532
Phone: 251.990.5558
Email: epunderwood@alalaw.com


                                                  13
Case 1:19-cv-00850-JB-B Document 1 Filed 10/21/19 Page 14 of 14     PageID #: 14




PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY OF THE ISSUES IN THIS CASE.

                                          /s/Earl P. Underwood, Jr_____________
                                          Earl P. Underwood, Jr.




                                     14
